NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             17-APR-2020
                                             09:53 AM

                          NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


             LORETTA C. ALAMEDA, Plaintiff-Appellee, v.
               ELLEN B. POLITANO, Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                   (CIVIL NO. 18-0691-05 JPC)


               ORDER GRANTING MOTION TO DISMISS APPEAL
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
            Upon consideration of Defendant-Appellant Ellen B.
Politano's (Politano) March 26, 2020 Motion to Dismiss Appeal,
the papers in support, the record, and there being no opposition,
it appears that (1) the appeal has not been docketed;
(2) Politano seeks to dismiss the appeal; and (3) dismissal is
authorized by Hawai)i Rules of Appellate Procedure Rule 42(a).
            Therefore, IT IS HEREBY ORDERED that the motion is
granted and appellate no. CAAP-XX-XXXXXXX is dismissed without
prejudice.
            DATED:   Honolulu, Hawai#i, April 17, 2020.

                                     /s/ Lisa M. Ginoza
                                     Chief Judge

                                     /s/ Katherine G. Leonard
                                     Associate Judge

                                     /s/ Clyde J. Wadsworth
                                     Associate Judge